Exhibit 10.16
 
 
INCENTIVE STOCK OPTION AGREEMENT

 
ORANGEHOOK, INC.
2016 EQUITY INCENTIVE PLAN


THIS AGREEMENT, made effective as of this ____ day of ____________, 20__, by and
between OrangeHook, Inc., a Minnesota corporation (the "Company"), and
__________________ ("Participant").




W I T N E S S E T H:


WHEREAS, Participant on the date hereof is an Employee of the Company or one of
its Subsidiaries; and


WHEREAS, the Company wishes to grant an incentive stock option to Participant to
purchase shares of the Company's Common Stock pursuant to the Company's 2016
Equity Incentive Plan (the "Plan"); and


WHEREAS, the Administrator of the Plan has authorized the grant of an incentive
stock option to Participant and has determined that, as of the effective date of
this Agreement, the fair market value of the Company's Common Stock is $        
per share;


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:


1.     Grant of Option.  The Company hereby grants to Participant on the date
set forth above (the "Date of Grant"), the right and option (the "Option") to
purchase all or portions of an aggregate of                                    
          (                ) shares of Common Stock at a per share price of $   
        on the terms and conditions set forth herein, and subject to adjustment
pursuant to Section 15 of the Plan.  This Option is intended to be an incentive
stock option within the meaning of Section 422, or any successor provision, of
the Internal Revenue Code of 1986, as amended (the "Code"), and the regulations
thereunder, to the extent permitted under Code Section 422(d).   However, to the
extent this Option fails to satisfy the requirements of Code Section 422, the
Option will be deemed to be a nonqualified stock option.


2.     Duration and Exercisability.


a.     General.  The term during which this Option may be exercised shall
terminate on the close of business on ____________, 20__, except as otherwise
provided in Paragraphs 2(b) through 2(e) below.  This Option shall become
exercisable according to the following schedule:


[INSERT VESTING SCHEDULE]


Once the Option becomes exercisable to the extent of one hundred percent (100%)
of the aggregate number of shares specified in Paragraph 1, Participant may
continue to exercise this Option under the terms and conditions of this
Agreement until the termination of the Option as provided herein.  If, upon an
exercise of this Option, Participant does not purchase the full number of shares
which Participant is then entitled to purchase, Participant may purchase upon
any subsequent exercise prior to this Option's termination such previously
unpurchased shares in addition to those Participant is otherwise entitled to
purchase.


b.     Termination of Employment for Cause.  If Participant's employment with
the Company or any Subsidiary is terminated for Cause, as defined below, the
unexercised portion of this Option shall immediately expire, and all rights of
Participant under this Option shall be forfeited.


For purposes of this Section 2, "Cause" shall mean (i) the conviction of
Participant for the commission of any felony, (ii) the commission by Participant
of any crime involving moral turpitude (e.g., larceny, embezzlement) which
results in harm to the business, reputation, prospects or financial condition of
the Company or any Affiliate, or (iii) a disciplinary discharge pursuant to the
terms of the Company's management handbooks or policies as in effect at the
time.
 
 
 
 
- 1 -

--------------------------------------------------------------------------------

 

 
c.     Termination of Employment (other than for Cause, Disability or Death). 
If Participant's employment with the Company or any Subsidiary is terminated for
any reason other than for Cause, disability or death, this Option shall
completely terminate on the earlier of: (i) the close of business on the
three-month anniversary date of such termination of employment; and (ii) the
expiration date of this Option stated in Paragraph 2(a) above. In such period
following the termination of Participant's employment, this Option shall be
exercisable only to the extent the Option was exercisable on the vesting date
immediately preceding such termination of employment, but had not previously
been exercised.  To the extent this Option was not exercisable upon such
termination of employment, or if Participant does not exercise the Option within
the time specified in this Paragraph 2(c), all rights of Participant under this
Option shall be forfeited.


d.     Disability.  If Participant's employment terminates because of disability
(as defined in Code Section 22(e), or any successor provision), this Option
shall terminate on the earlier of: (i) the close of business on the twelve-month
anniversary date of such termination of employment; and (ii) the expiration date
of this Option stated in Paragraph 2(a) above.  In such period following the
termination of Participant's employment, this Option shall be exercisable only
to the extent the Option was exercisable on the vesting date immediately
preceding such termination of employment, but had not previously been
exercised.  To the extent this Option was not exercisable upon such termination
of employment, or if Participant does not exercise the Option within the time
specified in this Paragraph 2(d), all rights of Participant under this Option
shall be forfeited.


e.     Death.  In the event of Participant's death, this Option shall terminate
on the earlier of: (i) the close of business on the twelve-month anniversary of
the date of Participant's death; and (ii) the expiration date of this Option
stated in Paragraph 2(a) above.  In such period following Participant's death,
this Option may be exercised by the person or persons to whom Participant's
rights under this Option shall have passed by Participant's will or by the laws
of descent and distribution only to the extent the Option was exercisable on the
vesting date immediately preceding the date of Participant's death, but had not
previously been exercised.  To the extent this Option was not exercisable upon
the date of Participant's death, or if such person or persons fail to exercise
this Option within the time specified in this Paragraph 2(e), all rights under
this Option shall be forfeited.


3.     Manner of Exercise.


a.     General.  The Option may be exercised only by Participant (or other
proper party in the event of death or incapacity), subject to the conditions of
the Plan and subject to such other administrative rules as the Administrator may
deem advisable, by delivering within the option period written notice of
exercise to the Company at its principal office.  The notice shall state the
number of shares as to which the Option is being exercised and shall be
accompanied by payment in full of the option price for all shares designated in
the notice.  The exercise of the Option shall be deemed effective upon receipt
of such notice by the Company and upon payment that complies with the terms of
the Plan and this Agreement.  The Option may be exercised with respect to any
number or all of the shares as to which it can then be exercised and, if
partially exercised, may be so exercised as to the unexercised shares any number
of times during the option period as provided herein.


b.     Form of Payment.  Subject to the approval of the Administrator, payment
of the exercise price by Participant may be (i) in cash, or with a personal
check or certified check, (ii) by the transfer from the Participant to the
Company of previously acquired unencumbered shares of Common Stock, (iii)
through the withholding of shares of Common Stock from the number of shares
otherwise issuable upon the exercise of the Option (e.g., a net share
settlement), (iv) through broker-assisted cashless exercise if such exercise
complies with applicable securities laws and any insider trading policy of the
Company, (v) such other form of payment as may be authorized by the
Administrator, or (vi) by a combination thereof.


In the event the Participant elects to pay the exercise price in whole or in
part with previously acquired shares of Common Stock or through a net share
settlement, the then-current Fair Market Value of the Common Stock delivered or
withheld shall equal the total exercise price for the shares being purchased in
such manner.  Participant acknowledges that, if the Participant elects to pay
the exercise price with previously acquired shares of Common Stock, a net share
settlement or broker-assisted cashless exercise, then to the extent that any
shares surrendered, withheld or sold were acquired through the exercise by
Participant of an incentive stock option (including this Option), such
surrender, withholding or sale may be considered a "disqualifying disposition"
under Code Section 422.
 
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 

 
For purposes of this Agreement, "previously acquired" shares of Common Stock
means shares of Common Stock which the Participant has owned for at least six
(6) months prior to the exercise of the Option (or for such period of time, if
any, required by applicable accounting principles).


c.     Stock Transfer Records.  As soon as practicable after the effective
exercise of all or any part of the Option, Participant shall be recorded on the
stock transfer books of the Company as the owner of the shares purchased, and
the Company shall deliver to Participant one or more duly issued stock
certificates evidencing such ownership, or, if requested by Participant and
permitted by the Company's governing documents, its designated agent, and
applicable law, shall cause the purchased shares to be issued in book entry
form.  All requisite original issue or transfer documentary stamp taxes shall be
paid by the Company.


4.     General Provisions.


a.     Employment or Other Relationship; Rights as Stockholder.  This Agreement
shall not confer on Participant any right with respect to the continuance of
employment or any other relationship with the Company or any of its
Subsidiaries, nor will it interfere in any way with the right of the Company to
terminate such employment or relationship.  Nothing in this Agreement shall be
construed as creating an employment contract for any specified term between
Participant and the Company or any Affiliate.  Participant shall have no rights
as a stockholder with respect to shares subject to this Option until such shares
have been issued to Participant (or, if permitted, a book entry made) upon
exercise of this Option.  No adjustment shall be made for dividends (ordinary or
extraordinary, whether in cash, securities or other property), distributions or
other rights for which the record date is prior to the date such shares are
issued, except as provided in Section 15 of the Plan.


b.     280G Limitations.  Notwithstanding anything in the Plan, this Agreement
or in any other agreement, plan, contract or understanding entered into from
time to time between Participant and the Company or any of its Subsidiaries to
the contrary (except an agreement that expressly modifies or excludes the
application of this Paragraph 4(b)), the exercisability of this Option shall not
be accelerated in connection with a Change of Control to the extent that such
acceleration, taking into account all other rights, payments and benefits to
which Participant is entitled under any other plan or agreement,
would  constitute a "parachute payment" or an "excess parachute payment" for
purposes of Code Sections 280G and 4999, or any successor provisions, and the
regulations issued thereunder; provided, however, that the Administrator, in its
sole discretion and in accordance with applicable law, may modify or exclude the
application of this Paragraph 4(b).


c.     Securities Law Compliance.  The exercise of all or any parts of this
Option shall only be effective at such time as the Company and its counsel shall
have determined that the issuance and delivery of Common Stock pursuant to such
exercise will not violate any state or federal securities or other laws.  If the
issuance of such shares upon exercise is not registered under a then-currently
effective registration statement under the Securities Act of 1933, as amended,
the Participant may be required by the Company, as a condition of the
effectiveness of any exercise of this Option, to give any written assurances
that are necessary or desirable in the opinion of the Company and its counsel to
ensure the issuance complies with applicable securities laws, including that all
Common Stock to be acquired pursuant to such exercise shall be held, until such
time that such Common Stock is registered and freely tradable under applicable
state and federal securities laws, for Participant's own account without a view
to any further distribution thereof; that the certificates (or, if permitted,
book entries) for such shares shall bear an appropriate legend or notation to
that effect; and that such shares will be not transferred or disposed of except
in compliance with applicable state and federal securities laws.


d.     Extension of Expiration Date.  In the event that the exercise of this
Option would be prohibited solely because the issuance of shares of Common Stock
pursuant to the Option would violate applicable securities laws, the
Administrator may, in its sole discretion and in accordance with Code Section
409A and the regulations, notices and other guidance of general applicability
thereunder, permit the expiration of the Option to be tolled during such time as
its exercise is so prohibited; provided, however, that the expiration date may
not thereby be extended more than 30 days after the date the exercise first
would no longer violate applicable securities laws.  Notwithstanding anything in
the Plan or this Agreement to the contrary, if the expiration date is extended
in accordance with this Paragraph 4(d) beyond a term of ten years from the Date
of Grant, this Option shall be deemed to be a nonqualified stock option.
 
 
 
 
 
- 3 -

--------------------------------------------------------------------------------

 

 


e.     Mergers, Recapitalizations, Stock Splits, Etc.  Except as otherwise
specifically provided in any employment, change of control, severance or similar
agreement executed by the Participant and the Company, pursuant and subject to
Section 15 of the Plan, certain changes in the number or character of the Common
Stock of the Company (through sale, merger, consolidation, exchange,
reorganization, divestiture (including a spin-off), liquidation,
recapitalization, stock split, stock dividend or otherwise) shall result in an
adjustment, reduction or enlargement, as appropriate, in Participant's rights
with respect to any unexercised portion of the Option (i.e., Participant shall
have such "anti-dilution" rights under the Option with respect to such events,
but, subject to the Administrator's discretion, shall not have "preemptive"
rights).


f.     Shares Reserved.  The Company shall at all times during the term of this
Agreement reserve and keep available such number of shares as will be sufficient
to satisfy the requirements of this Agreement.


g.     Withholding Taxes.  To permit the Company to comply with all applicable
federal and state income tax laws or regulations, the Company may take such
action as it deems appropriate to ensure that, if necessary, all applicable
federal and state payroll, income, or other taxes are withheld from any amounts
payable by the Company to the Participant.  If the Company is unable to withhold
such federal and state taxes, for whatever reason, the Participant hereby agrees
to pay to the Company an amount equal to the amount the Company would otherwise
be required to withhold under federal or state law.  Subject to such rules as
the Administrator may adopt, the Administrator may, in its sole discretion,
permit Participant to satisfy such withholding tax obligations, in whole or in
part by: (i) delivering shares of Common Stock, or (ii) electing to have the
Company withhold shares of Common Stock otherwise issuable to the Participant as
a result of the exercise of the Option.  In either case, such shares shall have
a Fair Market Value, as of the date the amount of tax to be withheld is
determined under applicable tax law, equal to the statutory minimum amount
required to be withheld for tax purposes.  Participant acknowledges that, if the
shares delivered or withheld to satisfy such withholding tax obligations were
acquired through the exercise of an incentive stock option (including this
Option), such delivery or withholding of such shares may result in a
"disqualifying disposition" under Code Section 422.  The Participant's request
to deliver shares or to have shares withheld for purposes of such withholding
tax obligations shall be made on or before the date that triggers such
obligations, or, if later, the date that the amount of tax to be withheld is
determined under applicable tax law, and shall be irrevocable on such date if
approved by the Administrator.  Participant's request shall comply with such
rules as the Administrator may adopt to assure compliance with Rule 16b-3, if
applicable.


h.     Nontransferability.  During the lifetime of Participant, the Option shall
be exercisable only by Participant or by the Participant's guardian or other
legal representative, and shall not be assignable or transferable by
Participant, in whole or in part, other than by will or by the laws of descent
and distribution.


i.     2016 Equity Incentive Plan.  The Option evidenced by this Agreement is
granted pursuant to the Plan, a copy of which Plan has been made available to
Participant and is hereby incorporated into this Agreement.  This Agreement is
subject to and in all respects limited and conditioned as provided in the Plan.
All capitalized terms in this Agreement not defined herein shall have the
meanings ascribed to them in the Plan.   The Plan governs this Option and, in
the event of any questions as to the construction of this Agreement or in the
event of a conflict between the Plan and this Agreement, the Plan shall govern,
except as the Plan otherwise provides.


j.     Lockup Period Limitation.  Participant agrees that in the event the
Company advises the Participant that it plans an underwritten public offering of
its Common Stock in compliance with the Securities Act of 1933, as amended, the
Participant will execute any lock-up agreement the Company and the
underwriter(s) deem necessary or appropriate, in their sole discretion, in
connection with such public offering.


k.     Blue Sky Limitation. Notwithstanding anything in this Agreement to the
contrary, in the event the Company makes any public offering of its securities
and it is determined that it is necessary to reduce the number of issued but
unexercised stock purchase rights so as to comply with any state securities or
Blue Sky law limitations with respect thereto, and such determination is
affirmed by the Board of Directors, unless the Board of Directors determines
otherwise, (i) the exercisability of this Option and the date on which this
Option must be exercised shall be accelerated, provided that the Company agrees
to give Participant 15 days' prior written notice of such acceleration; and (ii)
any portion of this Option or any other option granted to Participant pursuant
to the Plan which is not exercised prior to or contemporaneously with such
public offering shall be canceled.  Notice shall be deemed given when delivered
personally or when deposited in the United States mail, first class postage
prepaid and addressed to Participant at the address of Participant on file with
the Company.
 
 
 
 
- 4 -

--------------------------------------------------------------------------------

 

 
l.     Affiliates.  Participant agrees that, if Participant is an "affiliate" of
the Company or any Affiliate (as defined in applicable legal and accounting
principles) at the time of a Change of Control (as defined in Section 1(f) of
the Plan), Participant will comply with all requirements of Rule 145 of the
Securities Act of 1933, as amended, and the requirements of such other
applicable legal or accounting principles, and will execute any documents
necessary to ensure such compliance.


m.     Stock Legend.  The Administrator may require that the certificates (or,
if permitted, book entries) for any shares of Common Stock purchased by
Participant (or, in the case of death, Participant's successors) shall bear an
appropriate legend or notation to reflect the restrictions of Paragraph 4(c) and
Paragraphs 4(j) through 4(l) of this Agreement; provided, however, that failure
to so endorse any of such certificates shall not render invalid or inapplicable
Paragraph 4(c) or Paragraphs 4(j) through 4(l).


n.     Scope of Agreement.  This Agreement shall bind and inure to the benefit
of the Company and its successors and assigns and Participant and any successor
or successors of Participant permitted by Paragraph 2 or Paragraph 4(h) above. 
This Award is expressly subject to all terms and conditions contained in the
Plan and in this Agreement and Participant's failure to execute this Agreement
shall not relieve Participant from complying with such terms and conditions.


o.     Choice of Law.  The law of the state of Minnesota shall govern all
questions concerning the construction, validity, and interpretation of this
Plan, without regard to that state's conflict of laws rules.


p.     Severability.  In the event that any provision of this Plan shall be held
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of this Plan, and the Plan shall be construed
and enforced as if the illegal or invalid provision had not been included.


q.     Arbitration.  Any dispute arising out of or relating to this Agreement or
the alleged breach of it, or the making of this Agreement, including claims of
fraud in the inducement, shall be discussed between the disputing parties in a
good faith effort to arrive at a mutual settlement of any such controversy.  If,
notwithstanding, such dispute cannot be resolved, such dispute shall be settled
by binding arbitration.  Judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof.  The arbitrator shall be a
retired state or federal judge or an attorney who has practiced securities or
business litigation for at least 10 years.  If the parties cannot agree on an
arbitrator within 20 days, any party may request that the chief judge of the
District Court of Hennepin County, select an arbitrator.  Arbitration will be
conducted pursuant to the provisions of this Agreement, and the commercial
arbitration rules of the American Arbitration Association, unless such rules are
inconsistent with the provisions of this Agreement.  Limited civil discovery
shall be permitted for the production of documents and taking of depositions. 
Unresolved discovery disputes may be brought to the attention of the arbitrator
who may dispose of such dispute. The arbitrator shall have the authority to
award any remedy or relief that a court of this state could order or grant;
provided, however, that punitive or exemplary damages shall not be awarded.  The
arbitrator may award to the prevailing party, if any, as determined by the
arbitrator, all of its costs and fees, including the arbitrator's fees,
administrative fees, travel expenses, out-of-pocket expenses and reasonable
attorneys' fees.  Unless otherwise agreed by the parties, the place of any
arbitration proceedings shall be Hennepin County, Minnesota.






***Signature Page Follows***
 
 
 




- 5 -

--------------------------------------------------------------------------------

 
 
 
 
ACCORDINGLY, the parties hereto have caused this Agreement to be executed on the
day and year first above written.


ORANGEHOOK, INC.






By: _________________________________________
Its:  _____________________________________






  

____________________________________________
Participant






 

 


 
[Incentive Stock Option Agreement Signature Page]
 
 
 
- 6 -

--------------------------------------------------------------------------------


